                 Case 19-12051-MFW               Doc 38       Filed 09/18/19        Page 1 of 32



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :      Chapter 11
                                                          :
SIENNA BIOPHARMACEUTICALS, INC., :                               Case No. 19-12051 (MFW)
                                                          :
                                    1
                           Debtor.                        :
                                                          :      Ref. Docket No. 10
--------------------------------------------------------- x

              INTERIM ORDER (I) AUTHORIZING POSTPETITION USE OF
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION,
        (III) SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY
    RULE 4001(b) AND LOCAL RULE 4001-2, AND (IV) GRANTING RELATED RELIEF

                   Upon the motion (the “Motion”)2 of Sienna Biopharmaceuticals, Inc., as debtor

and debtor in possession in the above-captioned chapter 11 case (the “Debtor”), for entry of

orders (a) authorizing the Debtor to use Cash Collateral, (b) granting adequate protection to the

Debtor’s Prepetition Lender (defined below), (c) scheduling a final hearing on the Motion

pursuant to Rule 4001(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and (d) granting related relief, all as more fully set forth in the Motion; and this Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and consideration of the Motion and

the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

the Motion having been provided to the Notice Parties under the circumstances, and it appearing

1
     The last four digits of the Debtor’s federal tax identification number are 4627. The Debtor’s mailing address is
     30699 Russell Ranch Road, Suite 140, Westlake Village, California 91362.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Motion or in the Prepetition Credit Documents (as defined below), as applicable.

01:25194015.1
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38     Filed 09/18/19    Page 2 of 32



that no other or further notice need be provided; and this Court having held a hearing to consider

the relief requested in the Motion on an interim basis (the “Hearing”); and upon the First Day

Declaration, the record of the Hearing, and all proceedings had before this Court; and this Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and it appearing that the relief requested in the Motion is necessary to

avoid immediate and irreparable harm to the Debtor and its estate as contemplated by

Bankruptcy Rule 6003; and after due deliberation and sufficient cause appearing therefor

          BASED ON THE MOTION, THE FIRST DAY DECLARATION, AND THE
DEBTOR’S STIPULATIONS, THE COURT FINDS THAT:

                 A.   Petition Date. On September 16, 2019, the (“Petition Date”), the Debtor

filed a voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code.

                 B.   Debtor in Possession. The Debtor continues to operate its business and

manage its property as debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in the chapter 11 case.

                 C.   Jurisdiction and Venue.        This Court has jurisdiction over these

proceedings, and the persons and properties affected hereby, pursuant to 28 U.S.C. § 157(b) and

1334. Venue is proper pursuant to 28 U.S.C. § 1408 and 1409. The Motion is a core proceeding

pursuant to 28 U.S.C. § 157(b) and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012.

                 D.   Creditors’ Committee. As of the date hereof, the United States Trustee for

the District of Delaware (the “United States Trustee”) has not yet appointed an official

committee of unsecured creditors in the chapter 11 case pursuant to section 1102 of the

Bankruptcy Code (a “Creditors’ Committee”).




01:25194015.1                                   2
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38     Filed 09/18/19    Page 3 of 32



                 E.   Debtor’s Stipulations. Subject to the provisions of paragraphs 8 and 9 of

this Interim Order, the Debtor stipulates and agrees (collectively, the “Debtor’s Stipulations”)

as follows:

                 1.   Cash Collateral. Any and all of the Debtor’s cash, including cash and
                      other amounts on deposit or maintained in any account or accounts by the
                      Debtor, and any amounts generated by the collection or other disposition
                      of the Prepetition Collateral existing as of the Petition Date, and the
                      proceeds of any of the foregoing is the Prepetition Lender’s cash collateral
                      within the meaning of section 363(a) of the Bankruptcy Code (the “Cash
                      Collateral”).

                 2.   Prepetition Credit Agreement and Obligations. The Debtor is party to that
                      certain Loan and Security Agreement, dated as of June 29, 2018 (as the
                      same has been and may be amended, restated, supplemented or otherwise
                      modified from time to time, the “Prepetition Credit Agreement,”
                      together with all other loan documents, security instruments, and other
                      documents related to, referenced in or executed in connection with the
                      Prepetition Credit Agreement prior to the Petition Date, the “Prepetition
                      Credit Documents”), with Silicon Valley Bank (together with any co-
                      lenders or other lending parties thereto, collectively the “Prepetition
                      Lender”) pursuant to which the Prepetition Lender originally provided the
                      Debtor with access to term loans (the “Prepetition Facility”). On January
                      28, 2019, the Debtor and the Prepetition Lender entered into an
                      amendment to the Prepetition Credit Agreement, which reduced the
                      Debtor’s total access to the Prepetition Facility to $30.0 million. The
                      Debtor may prepay the outstanding principal balance of the term loans
                      advanced by the Prepetition Lender in whole but not in part, subject to a
                      prepayment fee ranging from 1.0% to 3.0% of any amount prepaid (each,
                      the “Prepayment Fee”), depending upon when the prepayment occurs. In
                      addition, pursuant to the foregoing amendment, the Debtor is also required
                      to pay a final payment fee equal to 6.50% of the total term loans advanced
                      (the “Final Payment Fee”), due upon the earliest of maturity,
                      acceleration, prepayment, or termination of the Prepetition Credit
                      Agreement.

                 3.   To secure the Prepetition Loan Obligations (as defined below), and
                      pursuant to the Prepetition Credit Documents, the Debtor granted to the
                      Prepetition Lender security interests in and liens on certain assets of the
                      Debtor as described in the Prepetition Credit Documents (the “Prepetition
                      Liens”), including, without limitation, all goods, Accounts (including
                      health-care receivables), Equipment, Inventory, contract rights or rights to
                      payment of money, leases, license agreements, franchise agreements,
                      General Intangibles (subject to certain exclusions), commercial tort


01:25194015.1                                  3
US-DOCS\110406575.6
                 Case 19-12051-MFW                Doc 38       Filed 09/18/19         Page 4 of 32



                            claims, documents, instruments (including any promissory notes), chattel
                            paper (whether tangible or electronic), cash, deposit accounts, fixtures,
                            letters of credit rights (whether or not the letter of credit is evidenced by a
                            writing), securities, and all other investment property, supporting
                            obligations, and financial assets of the Debtor, whether owned or acquired,
                            wherever located (collectively, subject to certain exclusions set forth in the
                            Prepetition Credit Documents, the “Prepetition Collateral”).               The
                            Prepetition Collateral also includes a pledge of 65% of the shares of
                            Holdings. The Prepetition Collateral excludes the Intellectual Property.3

                  4.        As a condition to the Prepetition Lender’s consent to use of the Cash
                            Collateral pursuant to this Interim Order, on September 16, 2019, prior to
                            the filing of this chapter 11 case, the Debtor made a payment to the Lender
                            in the amount of $21,300,000, consisting of $20,000,000 in principal and
                            $1,300,000 on account of the Final Payment Fee (the “Prepetition Loan
                            Payment”). In connection therewith, the Prepetition Lender agreed to
                            waive the Prepayment Fee on the Prepetition Loan Payment in an amount
                            equal to $400,000.

                  5.        As of the Petition Date, the principal amount outstanding under the
                            Prepetition Credit Documents was approximately $10,000,000 (together
                            with all debt, principal, interest, fees, Bank Expenses, the remaining
                            portions of the Prepayment Fee and the Final Payment Fee, and other
                            amounts owed to the Prepetition Lender by the Debtor pursuant to the
                            Prepetition Credit Documents relating to the loans provided thereunder,
                            the “Prepetition Loan Obligations”).

                  6.        The Prepetition Liens granted to the Prepetition Lender in the Prepetition
                            Collateral pursuant to and in connection with the Prepetition Credit
                            Documents, (i) are valid, binding, perfected, and enforceable first priority
                            liens and security interests in the Prepetition Collateral, (ii) are not subject,
                            pursuant to the Bankruptcy Code or other applicable law, to avoidance,
                            recharacterization, recovery, subordination, attack, offset, counterclaim,
                            defense, or “claim” (as defined in the Bankruptcy Code) of any kind, (iii)
                            as of the Petition Date are subject and/or subordinate only to valid,
3
    As defined in the Prepetition Credit Agreement, “Intellectual Property” means “with respect to any Person, all of
    such Person’s right, title, and interest in and to the following: (a) its Copyrights, Trademarks and Patents; (b) any
    and all trade secrets and trade secret rights, including, without limitation, any rights to unpatented inventions,
    know-how, operating manuals; (c) any and all source code; (d) any and all design rights which may be available
    to such Person; (e) any and all claims for damages by way of past, present and future infringement of any of the
    foregoing, with the right, but not the obligation, to sue for and collect such damages for said use or infringement
    of the Intellectual Property rights identified above; and (f) all amendments, renewals and extensions of any of the
    Copyrights, Trademarks or Patents.”
    Furthermore, the Prepetition Credit Agreement provides that to the extent that a judicial authority holds that a
    security interest in the Intellectual Property is necessary to a security interest in such right of payment, the then
    Prepetition Collateral is to include the Intellectual Property, to the extent necessary to secure the Prepetition
    Lender’s right to payment


01:25194015.1                                              4
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38      Filed 09/18/19     Page 5 of 32



                       perfected, and unavoidable liens and security interests existing as of the
                       Petition Date that are senior in priority to the Prepetition Liens of the
                       Prepetition Lender as permitted by the terms of the Prepetition Credit
                       Documents, and (iv) constitute the legal, valid, and binding obligation of
                       the Debtor, enforceable in accordance with the terms of the applicable
                       Prepetition Credit Documents.

                 7.    The Debtor and its estate have no claims, objections, challenges, offsets,
                       causes of action and/or choses in action of any kind against the Prepetition
                       Lender, or any of its respective affiliates, agents, attorneys, advisors,
                       professionals, officers, directors, or employees (in each case, in their
                       respective capacities as such), including, without limitation, avoidance
                       claims under chapter 5 of the Bankruptcy Code.

                 F.    Necessity for Relief Requested, Immediate and Irreparable Harm. The

Debtor requested entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2). The

Debtor has an immediate need to use Cash Collateral to, among other things, preserve and

maintain the going concern value of the Debtor and pursue a sale or investment to maximize

value for all stakeholders, absent which immediate and irreparable harm will result to the Debtor,

its estate, and its creditors. The preservation and maintenance of the Debtor’s assets and

business is necessary to maximize the value of the Debtor’s estate. Absent the Debtor’s ability

to use Cash Collateral, the Debtor would have limited sources of working capital and financing

and would be unable to pay its operating expenses or maintain its assets, potentially jeopardizing

its reorganization efforts (including its marketing and sale efforts), to the detriment of its estate

and creditors. Accordingly, the relief requested in the Motion and the terms herein are (i) critical

to the Debtor’s ability to maximize the value of Debtor’s estate, (ii) in the best interests of the

Debtor and its estate, and (iii) necessary, essential, and appropriate to avoid immediate and

irreparable harm to the Debtor, its creditors, and its assets, remaining business, goodwill, and

reputation.




01:25194015.1                                    5
US-DOCS\110406575.6
                Case 19-12051-MFW       Doc 38      Filed 09/18/19    Page 6 of 32



                 G.   Good Cause. Good cause has been shown for entry of this Interim Order,

and the entry of this Interim Order is in the best interests of the Debtor and its estate and

creditors. Among other things, the relief granted herein will minimize disruption of the Debtor’s

business and permit the Debtor to preserve and maintain the going concern value of the Debtor

and pursue a sale or investment to maximize value for all stakeholders. The stipulated terms of

the Debtor’s use of Cash Collateral and proposed adequate protection arrangements, as set forth

in this Interim Order, are fair and reasonable under the circumstances, and reflect the Debtor’s

exercise of prudent business judgment consistent with its fiduciary duties.

                 H.   Good Faith. The Debtor’s use of Cash Collateral has been negotiated in

good faith and at arms’ length among the Debtor and the Prepetition Lender and the Prepetition

Lender’s consent to the Debtor’s use of Cash Collateral shall be deemed to have been made in

“good faith.”

                 I.   Notice.   The Debtor has caused notice of the Motion and the relief

requested therein to be served by facsimile, email, overnight courier, or hand delivery on Notice

Parties: (a) the Office of the United States Trustee for the District of Delaware (Attn: Linda

Richenderfer); (b) the holders of the 20 largest unsecured claims against the Debtor; (c) counsel

to the Prepetition Lender, Sheppard, Mullin, Richter & Hampton LLP, Four Embarcadero

Center, 17th Floor, San Francisco, CA 94111 (Attn: Ori Katz); (d) the United States Attorney’s

Office for the District of Delaware; (e) the Internal Revenue Service; (f) the United States

Securities and Exchange Commission; and (g) any party that has requested notice pursuant to

Bankruptcy Rule 2002.




01:25194015.1                                   6
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38      Filed 09/18/19    Page 7 of 32



     BASED UPON THE STIPULATED TERMS SET FORTH HEREIN, AND
FINDINGS OF FACT AND CONCLUSIONS OF LAW, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED THAT:

                 1.   Motion Granted. The Motion is granted on an interim basis, as set forth

herein.

                 2.   Authorization to Use Cash Collateral. The Debtor is authorized to use

Cash Collateral solely in accordance with and pursuant to the terms and provisions of this

Interim Order.

                 3.   Budget and Reporting.

                 a.   Except as otherwise provided herein, unless otherwise authorized by this

Court or agreed upon by the Prepetition Lender, the Debtor may only use Cash Collateral for,

among other things, (i) working capital, (ii) general corporate purposes, (iii) any KEIP/KERP

Amounts (as defined below and subject to Court approval thereof), and (iv) the costs and

expenses of administering the chapter 11 case (including the payment of the allowed fees and

expenses of the Retained Professionals (as defined below), and payments under the Carve-Out (if

any) as provided herein), in each case, pursuant to the Budget; provided, however, that the

Debtor shall be permitted to (i) carry over any amounts not expended in any week to succeeding

weeks, (ii) expend up to 10% more than the amounts set forth for a specific week in such week

so long as the aggregate expenditures during the period covered by this Interim Order do not

exceed the total shown on the Budget for such interim period by more than 10% (such amount

set forth in clauses (i) and (ii), “Permitted Variance”), and (iii) pay amounts incurred from and

after the Petition Date, in addition to or for categories not listed in the Budget with the prior

written consent of the Prepetition Lender; provided that notwithstanding anything to the contrary

in this Interim Order, the Professional Fees (as defined below) shall be due, payable, and paid in



01:25194015.1                                   7
US-DOCS\110406575.6
               Case 19-12051-MFW          Doc 38    Filed 09/18/19    Page 8 of 32



accordance with any applicable order of this Court, notwithstanding any budgeted amounts for

such fees, costs, and expenses set forth in the Budget and Permitted Variance to the Budget shall

not be tested with regard to Professional Fees; provided, further, that, solely with respect to the

Carve-Out, as set forth in paragraph 5 below, Professional Fees shall be limited to the Budget,

subject to Permitted Variance, unless otherwise agreed by the Prepetition Lender; provided,

further, that total disbursements under the Budget (including Professional Fees) shall not exceed

$7,500,000 in the aggregate (the “Aggregate Budgeted Expenditure Limit”).                 For the

avoidance of doubt nothing in this Interim Order shall authorize the sale or other disposition of

any asset of the Debtor or its estate outside the ordinary course of business or any disbursement

of the proceeds resulting therefrom except as expressly permitted hereunder and in accordance

with the Budget or order of this Court.

                 b.   On Wednesday of every week, commencing on September 25, 2019, the

Debtor shall provide the Prepetition Lender with an updated rolling 13-week cash flow

statement, which shall include a variance report comparing actual cash flow results for all

applicable prior periods to the forecasted cash flow results for such periods, a statement of any

weekly or cumulative variances in any line item for receipts or disbursements and any proposed

amendments to the Budget. Any proposed amendments to the Budget shall not become effective

until such amendments have been approved by the Prepetition Lender in writing, and absent the

written consent of the Prepetition Lender, the existing Budget shall remain in effect; provided,

however, that the Prepetition Lender shall have one week after its receipt of any updated “rolling

Budget” to approve each updated “rolling budget,” and unless the Prepetition Lender timely

provides written notice to the Debtor of any objection to such updated “rolling budget,” the

Prepetition Lender shall be deemed to have approved such updated “rolling budget.”



01:25194015.1                                   8
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38         Filed 09/18/19   Page 9 of 32



                 c.    The Debtor shall also continue to provide the Prepetition Lender with the

financial reports required to be provided under the Prepetition Credit Agreement on the dates

when due thereunder; provided that in the event audited financial statements are not available for

the Debtor within the periods specified in the Prepetition Credit Agreement, the Debtor shall not

be required to deliver such financial statements.

                 4.    Adequate Protection. As adequate protection, subject and subordinate to

the Carve-Out and the KEIP/KERP Amount (as defined below), pursuant to sections 361, 363(e)

and 364 of the Bankruptcy Code, and in consideration for the stipulations and consents set forth

herein, as adequate protection for any postpetition diminution in value of the Prepetition

Lender’s interests in the Debtor’s interests in the Prepetition Collateral (including the Cash

Collateral) as a result of the Debtor’s use, sale or lease of the Prepetition Collateral

(any “Diminution in Value”), the Prepetition Lender is hereby granted the following:

                 a.    Adequate Protection Liens. Subject and subordinate to the Carve-Out and

the KEIP/KERP Amount, the Prepetition Lender is hereby granted additional and replacement

valid, binding, enforceable, non-avoidable, and automatically perfected postpetition liens on, and

security interests in, all property and assets of the Debtor that were subject to the Prepetition

Liens and, to the extent permissible under existing contracts, on all of the Debtor’s Intellectual

Property, whether now owned or hereafter acquired or existing and wherever located, of the

Debtor and the Debtor’s estate (as created pursuant to section 541(a) of the Bankruptcy Code) of

any kind or nature whatsoever and all proceeds, rents, or profits thereof, (the “Adequate

Protection Liens”), to the extent of any Diminution in Value, including, without limitation, such

diminution resulting from use of Cash Collateral. For the avoidance of doubt, the Adequate

Protection Liens shall not attach to any causes of action under sections 544, 545, 547, 548 and



01:25194015.1                                       9
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38       Filed 09/18/19   Page 10 of 32



550 of the Bankruptcy Code and any other avoidance actions under the Bankruptcy Code

(collectively, the “Avoidance Actions”) and any proceeds thereof.

                 b.    Adequate Protection Superpriority Claims. Subject and subordinate to the

Carve-Out and the KEIP/KERP Amount, as additional adequate protection, to the extent that the

aggregate Diminution in Value of the Prepetition Lender’s interests in the Prepetition Collateral

from and after the Petition Date reduces the value of the Adequate Protection Liens below the

outstanding balance of the Prepetition Loan Obligations, then the Prepetition Lender will be

granted, to the extent of the net decrease, pari passu superpriority claims under section 507(b) of

the Bankruptcy Code (the “Adequate Protection Superpriority Claims” and, together with the

Adequate Protection Liens, the “Adequate Protection”); provided that no Adequate Protection

Superpriority Claims will attach or apply to any Avoidance Actions and any proceeds thereof.

                 c.    Postpetition Payment and Accrual of Interest.         As further adequate

protection to the Prepetition Lender, the Prepetition Loan Obligations shall be paid interest at the

default contract rate after the Petition Date in accordance with the Prepetition Credit Documents.

                 d.    Postpetition Payment of Lender Professional Fees. As further adequate

protection, all reasonable fees and expenses incurred after the Petition Date by the advisors to the

Prepetition Lender, including lead counsel or any other local counsel to the Prepetition Lender

(the “Prepetition Lender Professionals”), including any unpaid fees, costs, and expenses

accrued prior to the Petition Date, shall be paid subject to the notice procedures set forth below

with respect to postpetition professional fees, costs, and expenses. The fees, costs, and expenses

of the Prepetition Lender Professionals are not included in the Budget and shall not be taken into

account in connection with determining compliance with the Budget, Permitted Variance or the

Aggregate Budgeted Expenditure Limit.         All Prepetition Lender Professional shall not be



01:25194015.1                                   10
US-DOCS\110406575.6
               Case 19-12051-MFW          Doc 38      Filed 09/18/19    Page 11 of 32



required to comply with the United States Trustee fee guidelines or submit invoices to this Court.

Copies of invoices shall be submitted by each Prepetition Lender Professional to the Debtor, and

the United States Trustee, counsel for the Creditors’ Committee, and such other parties as this

Court may direct. The invoices shall be sufficiently detailed to enable a determination as to the

reasonableness of such fees and expenses; provided, however, that such invoices may be

redacted to the extent necessary to delete any information subject to the attorney-client privilege,

any information constituting attorney work product, or any other confidential information, and

the provision of such invoices shall not constitute any waiver of the attorney-client privilege or

of any benefits of the attorney work product doctrine or other applicable privilege. If the Debtor,

United States Trustee, the Creditors’ Committee, or other recipient objects by written notice to

the applicable Prepetition Lender Professional to the reasonableness of the fees and expenses of

any such professional and such objection is not resolved by the applicable parties, then the

Debtors, United States Trustee, the Creditors’ Committee, or other recipient, as the case may be,

shall file with this Court and serve on such Prepetition Lender Professional an objection

(the “Fee Objection”) within 14 days of receipt of such invoice in accordance with this

paragraph. The Debtor shall timely pay in accordance with the terms and conditions of this

Interim Order (a) the undisputed fees, costs, and expenses reflected on any invoice to which a

Fee Objection has been timely filed and (b) all fees, costs and expenses on any invoice to which

no Fee Objection has been timely filed.

                 e.    Reallocation of Adequate Protection Payments. Notwithstanding anything

to the contrary herein, all adequate protection payments made pursuant to this paragraph 4,

subsection e shall be reapplied to reduce the principal amount of the Prepetition Loan

Obligations (or disgorged if all such principal has been repaid in full), as applicable, to the extent



01:25194015.1                                    11
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38       Filed 09/18/19   Page 12 of 32



that the Court determines that the Prepetition Lender is not entitled to interest, fees and expenses

payable pursuant to the Prepetition Credit Documents after the Petition Date under section

506(b) of the Bankruptcy Code.

                 5.    Carve-Out.

                 a.    Carve-Out. For purposes hereof, “Carve-Out” means the sum, without

duplication, of: (i) all fees required to be paid to the Clerk of the Court and to the Office of the

United States Trustee under section 1930(a) of title 28 of the United States Code plus interest at

the statutory rate (without regard to the notice set forth in (iii) below); (ii) all reasonable and

documented fees, costs and expenses up to $30,000 incurred by a trustee under section 726(b) of

the Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the extent and

set forth in the Budget (subject to Permitted Variance) and allowed at any time, whether by

interim order, procedural order, or otherwise, all unpaid fees, costs and expenses, including,

without limitation, success fees, of professionals retained pursuant to section 327, 328, or 363 of

the Bankruptcy Code (the “Professional Fees”) incurred by persons or firms retained by the

Debtor or the Creditors’ Committee (collectively, the “Retained Professionals”) at any time on

or prior to the first business day following delivery by the Prepetition Lender of a Carve-Out

Trigger Notice (as defined below), whether allowed by the Court prior to or after delivery of a

Carve-Out Trigger Notice and without regard to whether such fees, costs and expenses are or

were invoiced after the Carve-Out Trigger Date (as defined below); and (iv) Professional Fees

incurred after the first business day following delivery by the Prepetition Lender of the Carve-

Out Trigger Notice, to the extent allowed at any time, whether by interim order, procedural order

or otherwise in an aggregate amount not to exceed $500,000 (the foregoing amounts set forth in

clauses (i)-(iv), collectively, the “Carve-Out Cap”); provided, however, the Carve-Out Cap



01:25194015.1                                   12
US-DOCS\110406575.6
               Case 19-12051-MFW       Doc 38       Filed 09/18/19   Page 13 of 32



shall be reduced dollar for dollar to the extent of Professional Fees have previously been paid to

the applicable professional. For purposes of the foregoing, “Carve-Out Trigger Notice” shall

mean a written notice delivered by email (or other electronic means) by the Prepetition Lender to

Latham & Watkins LLP as the Debtor’s lead restructuring counsel, the United States Trustee,

lead counsel to the Creditors’ Committee, and any other official or unofficial committee in this

chapter 11 case, which notice may be delivered only following the occurrence and during the

continuation of a Termination Event (as defined below), and shall expressly state that the Carve-

Out Cap has been invoked.        Notwithstanding the foregoing: (i) the Aggregate Budgeted

Expenditure Limit does not include any transaction fees owing to Cowen and Company LLC

(“Cowen”) pursuant to its engagement letter; and (ii) solely for purposes of the Carve-Out,

transaction fees owing to Cowen under Cowen’s engagement letter shall be payable from

proceeds of such transaction and, solely for purposes of the Carve-Out, Cowen will not seek

payment of such fees in an amount in excess of 10% of gross transaction proceeds unless

otherwise agreed by the Prepetition Lender, provided that (A) no crediting of monthly fees shall

be taken into consideration in determining the amount payable to hereunder (for example, if a

transaction yields $5,000,000 in gross proceeds, Cowen would be entitled to a transaction fee as

part of the Carve-Out equal to $500,000 in addition to any monthly fees), and (ii) to the extent

that the Debtor has not utilized the Aggregate Budgeted Expenditure Limit, the Debtor shall be

permitted to use Cash Collateral and/or transaction proceeds to pay additional amounts due to

Cowen pursuant to Cowen’s engagement letter, in each case, subject to allowance of Cowen’s

transaction fee by the Court.

                 b.   Carve-Out Reserve.     On the day on which a Carve-Out Trigger Notice is

delivered to the Debtor, such Carve-Out Trigger Notice shall constitute a demand to the Debtor



01:25194015.1                                  13
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38       Filed 09/18/19   Page 14 of 32



to utilize all cash on hand as of such date and any available cash thereafter held by the Debtor to

fund a reserve in an aggregate amount equal to the Carve-Out Cap (including any invoiced or

estimated amounts related to the period on or before receipt of a Carve-Out Trigger Notice), and

the Debtor shall deposit and hold any such amounts in a segregated account in trust for the

Retained Professionals (the “Professional Fees Reserve”) (it being understood that the

Prepetition Lender shall have a lien and security interest in any residual amount of such

segregated account). Prior to converting the chapter 11 case to a case under chapter 7, the

Debtor will return the unused portion of the Professional Fee Reserve to Prepetition Lender. For

the avoidance of doubt, so long as the Carve-Out Trigger Notice shall not have been received,

except as expressly provided above, the Carve-Out shall not be reduced by the payment of fees

to the Retained Professionals allowed at any time by this Court. For the avoidance of doubt and

notwithstanding anything herein to the contrary, following a termination of the Debtor’s

authorization to use Cash Collateral, the Prepetition Lender shall not sweep or foreclose on cash

(including cash received as a result of the sale of any assets) of the Debtor until the Professional

Fees Reserve shall have been fully funded, but the Prepetition Lender shall have a first priority,

fully perfected, non-avoidable security interest in any residual interest in the Professional Fees

Reserve, with any excess paid to the Prepetition Lender for application in accordance with the

terms of this Interim Order and the Prepetition Credit Documents.

                 c.    No Direct Obligation To Pay Allowed Professional Fees. The Prepetition

Lender shall not be responsible for the payment or reimbursement of any fees or disbursements

of any Retained Professionals incurred in connection with the chapter 11 case or any successor

cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise

shall be construed to obligate the Prepetition Lender, in any way, to pay compensation to, or to



01:25194015.1                                   14
US-DOCS\110406575.6
               Case 19-12051-MFW       Doc 38       Filed 09/18/19   Page 15 of 32



reimburse expenses of, any Retained Professionals or to guarantee that the Debtor has sufficient

funds to pay such compensation or reimbursement.

                 d.   Payment of Allowed Professional Fees Prior to the Carve-Out Trigger

Date. So long as a Carve-Out Trigger Notice has not been delivered as provided above: (i) the

Debtor shall be permitted to pay Professional Fees allowed and payable under sections 328, 330

or 331 of the Bankruptcy Code or other order of this Court, as the same may become due and

payable, including on an interim basis; and (ii) such payments shall not reduce, or be deemed to

reduce, the Carve-Out, except as expressly provided above.

                 e.   Payment of Carve-Out On or After the Carve-Out Trigger Date. Any

payment or reimbursement made on or after the occurrence of the Carve-Out Trigger Date in

respect of any Professional Fees incurred after the first business day following delivery by the

Prepetition Lender of the Carve-Out Trigger Notice shall permanently reduce the Carve-Out Cap

on a dollar-for-dollar basis; provided that the Debtor has funded the Professional Fees Reserve.

                 f.   Carve-Out Priority.    For the avoidance of doubt and notwithstanding

anything to the contrary herein or in the Prepetition Credit Documents, the Carve-Out (including

funds in the Professional Fees Reserve) shall be senior to all liens and claims securing the

Prepetition Credit Documents and the Adequate Protection Liens, Adequate Protection

Superpriority Claims, and any and all other forms of adequate protection, liens, or claims

securing the Prepetition Loan Obligations, and senior in right of payment to all Prepetition Loan

Obligations and Adequate Protection Superpriority Claims.

                 g.   Payment of Compensation. Nothing herein shall be construed as consent

to the allowance of any Professional Fees or expenses of any of the Debtor, the Creditors’

Committee, any other official or unofficial committee in this chapter 11 case, or of any other



01:25194015.1                                  15
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38        Filed 09/18/19   Page 16 of 32



person or entity, or shall affect the right of the Prepetition Lender to object to the allowance and

payment of such fees and expenses.

                 h.    Funding of KEIP/KERP. Prior to the Petition Date, the Debtor adopted a

key employee incentive plan for certain executive employees (the “KEIP”), and a key employee

retention plan for non-executive employees (the “KERP”) for which the Debtor intends to seek

Court approval. Subject to Court approval of the KEIP and KERP, the Debtor shall be permitted

to use Cash Collateral and proceeds of any other Prepetition Collateral to make and/or reserve

for payments pursuant to the KEIP and KERP, notwithstanding the occurrence of any

Termination Event (the aggregate amount due and owing on any date of determination in to one

or more participants under the KEIP and KERP as approved by the Court, the “KEIP/KERP

Amount”). Notwithstanding anything herein to the contrary, following a termination of the

Debtor’s authorization to use Cash Collateral, the Prepetition Lender shall not sweep or foreclose

on cash (including cash received as a result of the sale of any assets) of the Debtor until any

KEIP/KERP Amount shall have been paid. Notwithstanding anything in this Interim Order to

the contrary, any provisions of this Interim Order referencing the KEIP/KERP Amount shall be

subject to and effective upon entry of the Final Order.

                 6.    Termination Events.       Each of the following events constitutes a

termination event (each a “Termination Event”) unless waived by the Prepetition Lender:

                 a.    the failure to obtain the Final Order on or within thirty-five (35) days after

the Petition Date;

                 b.    the failure to, within forty-five (45) days after the Petition Date (i) obtain

one or more letters of intent from proposed purchasers or plan sponsors and (ii)(A) file a sale

motion establishing a bid process consistent with milestones set forth below or (B) file a chapter



01:25194015.1                                    16
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38        Filed 09/18/19   Page 17 of 32



11 plan and disclosure statement reasonably acceptable to the Prepetition Lender requiring

payment in full in cash of the Prepetition Loan Obligations on the effective date of such chapter

11 plan. In the event the Debtor satisfies the foregoing condition pursuant to clause (ii)(B) of

this paragraph, the milestones set forth below with respect to a sale shall cease to apply; provided

that the Debtor must obtain funding for any costs incurred beyond the date that is eighty-eight

(88) days after the Petition Date from a plan sponsor or other third-party source of financing,

with such financing either paying the Prepetition Lender in full or junior to the liens, interests

and rights of the Prepetition Lender (the “Plan Financing”). For the avoidance of doubt, unless

otherwise agreed by the Prepetition Lender, the Debtor shall not be permitted to use Cash

Collateral under this Interim Order in excess of the Aggregate Budged Expenditure Limit to fund

a chapter 11 process beyond the milestone provided in paragraph 6.f. below;

                 c.    subject to paragraph 6.b., (1) the failure for a bid deadline to occur for the

Debtor’s assets pursuant to bid procedures requiring customary non-refundable deposits equal to

10% of the proposed Purchase Price on or within seventy-five (75) days after the Petition Date,

or (2) the failure to obtain a commitment from a plan sponsor or other third-party source of

financing on or within seventy-five (75) days after the Petition Date, to provide the Plan

Financing;

                 d.    subject to paragraph 6.b., the failure to hold an auction (if more than one

qualified bidder) on or before eighty (80) days after the Petition Date;

                 e.    subject to paragraph 6.b., (1) the failure to obtain approval of a sale of all

or substantially all assets of the Debtor pursuant to section 363 of the Bankruptcy Code on or

within eighty-five (85) days after the Petition Date, or (2) the failure to obtain approval of Plan

Financing pursuant to section 363 of the Bankruptcy Code on or within eighty-five (85) days



01:25194015.1                                    17
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38        Filed 09/18/19   Page 18 of 32



after the Petition Date;

                 f.    subject to paragraph 6.b., (1) the failure to close a sale of substantially all

assets of the Debtor and pay Prepetition lender in full in immediately available funds within

eighty-eight (88) days after the Petition Date, or (2) the failure to close the Plan Financing within

eighty-eight (88) days after the Petition Date;

                 g.    the Debtor’s failure to comply with the Budget, subject to Permitted

Variance;

                 h.    reversal, vacatur, or modification (without consent of the Prepetition

Lender) of this Interim Order;

                 i.    the entry by the Court of an order, or the filing by the Debtor of a motion

which seeks entry of an order, (i) dismissing the chapter 11 case, (ii) converting any the chapter

11 case to a case under chapter 7 of the Bankruptcy Code, (iii) appointing a trustee or examiner

with the expanded powers to operate the Debtor’s business pursuant to section 1104 of the

Bankruptcy Code in the chapter 11 case or (iv) terminating or reducing the period pursuant to

section 1121 of the Bankruptcy Code during which the Debtor has the exclusive right to file a

plan of reorganization and solicit acceptances thereof;

                 j.    the Debtor files or supports a motion challenging the validity, extent or

priority of any of the Prepetition Loan Obligations or the Prepetition Liens;

                 k.    the entry by the Court of an order that impairs in any way the security

interests, liens, priority claims or rights granted to the Prepetition Lender under the terms of this

Interim Order or, except as expressly provided herein, grants any lien on, or security interest in,

any Prepetition Collateral in favor of any party other than the Prepetition Lender, or granting an

administrative claim payable by the Debtor to any party other than the Prepetition Lender that is



01:25194015.1                                     18
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38        Filed 09/18/19   Page 19 of 32



senior to, or pari passu with, the Adequate Protection Superpriority Claim, without the express

written consent of the Prepetition Lender; and

                 l.    any material breach by the Debtor of any other obligations,

representations, warranties or covenants in the Interim Order, which material breach is not cured

on or within five (5) business days after written notice of such breach is given to the Debtor.

                 7.    Remedies upon Termination of Authorization to Use Cash Collateral. The

Debtor shall immediately provide notice to the Prepetition Lender (with a copy to counsel for the

Creditors’ Committee (if any)), of the occurrence of any Termination Event, at which time,

following the Notice Period (as defined below), the Debtor’s ability to use Prepetition Collateral,

including Cash Collateral, shall automatically terminate, subject to the Carve-Out and the

KEIP/KERP Amount. Notwithstanding the foregoing, upon the occurrence of an Termination

Event and following the Prepetition Lender giving of not less than five (5) business days’

advance written notice (the “Enforcement Notice”) to counsel to the Debtor and counsel to the

Creditors’ Committee (if any) (the “Notice Period”), unless the Court orders otherwise, the

Debtor’s right to use Cash Collateral shall automatically terminate (unless otherwise agreed by

the Prepetition Lender) and the Prepetition Lender may exercise any remedies available to it

under this Interim Order, the Prepetition Credit Documents and applicable non-bankruptcy law

(subject to the provisions hereof with respect to the Carve-Out and KEIP/KERP Amount).

Unless the Court orders otherwise, the automatic stay pursuant to section 362 of the Bankruptcy

Code shall be automatically terminated at the end of the Notice Period, without further notice or

order of the Court, unless the Prepetition Lender elects otherwise in a written notice to the

Debtor, and the Prepetition Lender shall be permitted, subject to the Carve-Out and the

KEIP/KERP Amount, to exercise all rights and remedies, including with respect to the



01:25194015.1                                    19
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38       Filed 09/18/19   Page 20 of 32



Prepetition Collateral (including, without limitation, any Cash Collateral) and the collateral

securing the Adequate Protection Liens, set forth in this Interim Order and the Prepetition Credit

Documents, and as otherwise available at law without further order or application or motion to

the Court, and without restriction or restraint by any stay under section 362 or 105 of the

Bankruptcy Code or otherwise. The delay or failure of the Prepetition Lender to exercise rights

and remedies under this Interim Order, the Prepetition Credit Documents or applicable law shall

not constitute a waiver of its rights thereunder or otherwise.

                 8.    Limitation on Use of Collateral. Notwithstanding anything to the contrary

set forth in this Interim Order, no Prepetition Collateral, including Cash Collateral, may be used:

(i) to investigate (except as expressly provided herein), initiate, prosecute, join, or finance the

initiation or prosecution of any claim, counterclaim, action, suit, arbitration, proceeding,

application, motion, objection, defense, or other litigation of any type (A) against the Prepetition

Lender (in its capacity as such) or seeking relief that would impair the rights and remedies of the

Prepetition Lender (in its capacity as such) under the Prepetition Credit Documents or this

Interim Order, including, without limitation, for the payment of any services rendered by the

professionals retained by the Debtor or any Creditors’ Committee in connection with the

assertion of or joinder in any claim, counterclaim, action, proceeding, application, motion,

objection, defense, or other contested matter, the purpose of which is to seek, or the result of

which would be to obtain, any order, judgment determination, declaration, or similar relief that

would impair the ability of any of the Prepetition Lender to recover on the Prepetition Loan

Obligations or seeking affirmative relief against the Prepetition Lender related to the Prepetition

Loan Obligations; (B) invalidating, setting aside, avoiding, or subordinating, in whole or in part,

the Prepetition Loan Obligations or the Prepetition Lender’s liens or security interests in the



01:25194015.1                                    20
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38       Filed 09/18/19   Page 21 of 32



Prepetition Collateral; or (C) for monetary, injunctive, or other affirmative relief against the

Prepetition Lender, or its liens on or security interests in the Prepetition Collateral that would

impair the ability of the Prepetition Lender to assert or enforce any lien, claim, right, or security

interest or to realize or recover on the Prepetition Loan Obligations; (ii) for objecting to or

challenging in any way the legality, validity, priority, perfection, or enforceability of the claims,

liens, or interests (including the Prepetition Liens) held by or on behalf of the Prepetition Lender

related to the Prepetition Loan Obligations; (iii) for asserting, commencing, or prosecuting any

claims or causes of action whatsoever, including, without limitation, any Avoidance Actions

related to the Prepetition Loan Obligations or the Prepetition Liens; or (iv) for prosecuting an

objection to, contesting in any manner, or raising any defenses to, the validity, extent, amount,

perfection, priority, or enforceability of any of the Prepetition Term Loan Liens or any other

rights or interests of the Prepetition Lender related to the Prepetition Loan Obligations or the

Prepetition Liens; provided, that, no more than $25,000 of the proceeds of the Prepetition

Collateral, including the Cash Collateral, may be used by the Creditors’ Committee, if appointed,

solely to investigate the foregoing matters within the Challenge Period (as defined herein).

                 9.    Effect of Debtor’s Stipulations on Third Parties.

                 a.    The Debtor’s Stipulations set forth in this Interim Order shall be binding

on the Debtor, its estate and its respective representatives, successors, and assigns.           The

acknowledgments, stipulations, and admissions contained in this Interim Order shall also be

binding upon all other parties in interest, including the Creditors’ Committee, if any, or any

chapter 7 or chapter 11 trustee appointed or elected for the Debtor, unless (a) such party, in each

case, with requisite standing, has duly filed an adversary proceeding challenging the validity,

perfection, priority, extent or enforceability of the Prepetition Liens or the Prepetition Loan



01:25194015.1                                    21
US-DOCS\110406575.6
               Case 19-12051-MFW          Doc 38       Filed 09/18/19    Page 22 of 32



Obligations or otherwise asserting or prosecuting any Avoidance Actions or any other claims,

counterclaims or causes of action, objections, contests or defenses (collectively, the “Claims and

Defenses”) against the Prepetition Lender in connection with any matter related to the

Prepetition Collateral or Prepetition Loan Obligations by no later (i) with respect to any

Creditors’ Committee, the date that is sixty (60) days after the Creditors’ Committee’s formation

or (ii) with respect to other parties in interest, no later than the date that is seventy-five (75) days

after entry of this Interim Order (the time period established by the later of the foregoing clauses

(i) and (ii), the “Challenge Period”); provided, however, that in the event that, prior to the

expiration of the Challenge Period, (x) the chapter 11 case is converted to chapter 7 or (y) a

chapter 11 trustee is appointed in the chapter 11 case, then, in each such case, the Challenge

Period shall be extended for a period of sixty (60) days solely with respect to any chapter 7 or

chapter 11 trustee appointed or elected for the Debtor, commencing on the occurrence of either

of the events described in the foregoing (x) and (y); and (b) an order is entered by a court of

competent jurisdiction and becomes final and non-appealable in favor of the plaintiff sustaining

any such challenge or claim in any such duly filed adversary proceeding. If no such adversary

proceeding is timely filed prior to the expiration of the Challenge Period, without further order of

this Court, (x) the obligations under the Prepetition Credit Documents shall constitute allowed

claims, not subject to any Claims and Defenses (whether characterized as a counterclaim, setoff,

subordination, recharacterization, defense, avoidance, contest, attack, objection, recoupment,

reclassification, reduction, disallowance, recovery, disgorgement, attachment, “claim” (as

defined by section 101(5)) of the Bankruptcy Code, impairment, subordination (whether

equitable, contractual or otherwise), or other challenge of any kind pursuant to the Bankruptcy

Code or applicable non-bankruptcy law), for all purposes in this chapter 11 case and any



01:25194015.1                                     22
US-DOCS\110406575.6
               Case 19-12051-MFW          Doc 38       Filed 09/18/19   Page 23 of 32



subsequent chapter 7 case, if any; and (y) the Prepetition Loan Obligations, the Prepetition Liens

on the Prepetition Collateral and the Prepetition Lender (in its capacity as such) shall not be

subject to any other or further challenge and any party in interest shall be forever enjoined and

barred from seeking to exercise the rights of the Debtor’s estate or taking any such action,

including any successor thereto (including any estate representative or any chapter 7 or chapter

11 trustee appointed or elected for the Debtor, whether such trustee is appointed or elected prior

to or following the expiration of the Challenge Period). If any such adversary proceeding is

timely filed prior to the expiration of the Challenge Period, (a) the stipulations and admissions

contained in this Interim Order shall nonetheless remain binding and preclusive on the Creditors’

Committee, if any, and any other party in this chapter 11 case, including any chapter 7 or chapter

11 trustee appointed or elected for the Debtor, except as to any stipulations or admissions are

specifically and expressly challenged in such adversary proceeding and (b) any Claims and

Defenses not brought in such adversary proceeding shall be forever barred; provided that if and

to the extent any challenges to a particular stipulation or admission are withdrawn, denied or

overruled by a final non-appealable order, such stipulation also shall be binding on the Debtor’s

estate and all parties in interest.

                 b.      Nothing in this Interim Order vests or confers on any person (as defined in

the Bankruptcy Code), including any Creditors’ Committee, standing or authority to pursue any

cause of action belonging to the Debtor or its estate, including, without limitation, any Challenge

with respect to the Prepetition Credit Documents or the Prepetition Loan Obligations.

                 10.     Reversal, Modification, Vacatur, or Stay.      Any reversal, modification,

vacatur, or stay of any or all of the provisions of this Interim Order (other than in accordance

with the Final Order) shall not affect the validity or enforceability of any Adequate Protection



01:25194015.1                                     23
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38       Filed 09/18/19   Page 24 of 32



Lien, or any claim, lien, security interest, or priority authorized or created hereby with respect to

any Adequate Protection Lien, incurred prior to the effective date of such reversal, modification,

vacatur, or stay. Notwithstanding any reversal, modification, vacatur, or stay (other than in

accordance with the Final Order), (a) this Interim Order shall govern, in all respects, any use of

Cash Collateral or Adequate Protection Lien or Adequate Protection Superpriority Claim

incurred by the Debtor prior to the effective date of such reversal, modification, vacatur, or stay,

and (b) the Prepetition Lender shall be entitled to all the benefits and protections granted by this

Interim Order with respect to any such use of Cash Collateral or such Adequate Protection Lien

or Adequate Protection Superpriority Claim incurred by the Debtor.

                 11.   Limitation on Charging Expenses Against Collateral. Subject to and

effective upon entry of the Final Order, no expenses of administration of the chapter 11 case or

any future proceeding that may result therefrom, including liquidation in bankruptcy or other

proceedings under the Bankruptcy Code, shall be charged against or recovered from the

Prepetition Collateral or the collateral securing the Adequate Protection Liens (except to the

extent of the Carve-Out and the KEIP/KERP Amount), the Prepetition Lender pursuant to

sections 105(a), 506(c) or 552(b) of the Bankruptcy Code or any similar principle of law or

equity, without the prior written consent of the Prepetition Lender, and no such consent shall be

implied from any other action, inaction, or acquiescence by the Prepetition Lender.

                 12.   Reservation of Rights of the Prepetition Lender. Notwithstanding any

other provision in this Interim Order to the contrary, the entry of this Interim Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, or otherwise impair: (a)

any of the rights of any of the Prepetition Lender to seek any other or supplemental relief in

respect of the Debtor including the right to seek additional adequate protection at the Final



01:25194015.1                                    24
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38        Filed 09/18/19    Page 25 of 32



Hearing; (b) any of the rights of any of the Prepetition Lender under the Bankruptcy Code or

under non-bankruptcy law, including, without limitation, the right of the Prepetition Lender to (i)

request modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request

dismissal of either of the chapter 11 case, conversion of the chapter 11 case to a case under

chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers in the

chapter 11 case, (iii) seek to propose, subject to the provisions of section 1121 of the Bankruptcy

Code, a chapter 11 plan or plans, or (iv) any other rights, claims, or privileges (whether legal,

equitable, or otherwise) of the Prepetition Lender.

                 13.   No Waiver for Failure to Seek Relief.           The failure or delay of the

Prepetition Lender to seek relief or otherwise exercise any of its rights and remedies under this

Interim Order, the Prepetition Credit Documents, or applicable law, as the case may be, shall not

constitute a waiver of any rights hereunder, thereunder, or otherwise, by the Prepetition Lender.

                 14.   Section 507(b) Reservation.          Subject to the Carve-Out and the

KEIP/KERP Amount, nothing herein shall impair or modify the application of section 507(b) of

the Bankruptcy Code in the event that the adequate protection provided the Prepetition Lender

hereunder is insufficient to compensate for any Diminution in Value of its interests in the

Prepetition Collateral during this chapter 11 case. Nothing contained herein shall be deemed a

finding by the Court, or an acknowledgment by the Prepetition Lender, that the adequate

protection granted herein does in fact adequately protect the Prepetition Lender against any

Diminution in Value of its interests in the Prepetition Collateral (including the Cash Collateral).

                 15.   Modification of the Automatic Stay.         The Debtor is authorized and

directed to perform all acts and to make, execute and deliver any and all instruments as may be

reasonably necessary to implement the terms and conditions of this Interim Order and the



01:25194015.1                                    25
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38        Filed 09/18/19   Page 26 of 32



transactions contemplated hereby. The stay of section 362 of the Bankruptcy Code is hereby

modified to permit the Debtor and the Prepetition Lender to accomplish the transactions

contemplated by this Interim Order.

                 16.   Asset Sales. Subject to and effective upon entry of the Final Order, and

subject to the Carve-Out and the KEIP/KERP Amount, unless otherwise agreed among the

Debtor, the Prepetition Lender in writing, all cash proceeds (including, without limitation, any

funds released from escrow, received in connection with a working capital adjustment or

otherwise) of any sales and other dispositions (including casualty and condemnation events) of

Prepetition Collateral (“Asset Sales”) shall be distributed to the Prepetition Lender as and when

received by the Debtor to repay the Prepetition Lender in full accordance with the terms of the

Prepetition Credit Documents.

                 17.   Perfection of Adequate Protection Liens.

                 a.    The Prepetition Lender is hereby authorized, but not required, to file or

record financing statements, intellectual property filings, mortgages, depository account control

agreements, notices of lien or similar instruments in any jurisdiction in order to validate and

perfect the liens and security interests granted hereunder. Whether or not the Prepetition Lender

shall, in its sole discretion, choose to file such financing statements, intellectual property filings,

mortgages, notices of lien or similar instruments, such liens and security interests shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination as of the date of entry of this Interim Order. If the Prepetition Lender

determines to file or execute any financing statements, agreements, notice of liens or similar

instruments, the Debtor shall cooperate and assist in any such execution and/or filings as

reasonably requested by the Prepetition Lender, and the automatic stay shall be modified to



01:25194015.1                                     26
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38          Filed 09/18/19   Page 27 of 32



allow such filings.

                 b.    A certified copy of this Interim Order may, in the discretion of the

Prepetition Lender, be filed with or recorded in filing or recording offices in addition to or in lieu

of such financing statements, mortgages, notices of lien or similar instruments, and all filing

offices are hereby authorized to accept such certified copy of this Interim Order for filing and

recording; provided that, notwithstanding the date of any such filing, the date of such perfection

shall be the date of entry of this Interim Order.

                 c.    Effective upon entry of the Final Order, any provision of any lease or

other license, contract or other agreement that requires (i) the consent or approval of one or more

landlords or other parties or (ii) the payment of any fees or obligations to any governmental

entity, in order for the Debtor to pledge, grant, sell, assign, or otherwise transfer any such

leasehold interest, or the proceeds thereof, or other collateral related thereto, is hereby deemed to

be inconsistent with the applicable provisions of the Bankruptcy Code. Any such provision shall

have no force and effect with respect to the granting of Adequate Protection Liens on such

leasehold interest or the proceeds of any assignment and/or sale thereof by the Debtor in

accordance with the terms of the Prepetition Credit Documents or this Interim Order.

                 18.   Payments Free and Clear.            All payments or proceeds remitted to the

Prepetition Lender pursuant to the provisions of this Interim Order or any subsequent order of

the Court shall be irrevocable and indefeasible, received free and clear of any claim, charge,

assessment or other liability, including, without limitation, subject to entry of the Final Order,

any such claim or charge arising out of or based on, directly or indirectly, sections 506(c)

(whether asserted or assessed by, through or on behalf of the Debtor) or 552(b) of the

Bankruptcy Code.



01:25194015.1                                       27
US-DOCS\110406575.6
               Case 19-12051-MFW         Doc 38       Filed 09/18/19    Page 28 of 32



                 19.   Equities of the Case. Subject to and effective upon entry of the Final

Order, the Prepetition Lender shall be entitled to all of the rights and benefits of section 552(b) of

the Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the

Bankruptcy Code shall not apply to the Prepetition Lender with respect to (a) proceeds, products,

offspring or profits of any of the Prepetition Collateral or the collateral securing the Adequate

Protection Liens or (b) the extension of the Adequate Protection Liens to cover proceeds of the

collateral securing the Adequate Protection Liens.

                 20.   No Marshalling/Application of Proceeds. Subject to and effective upon

entry of the Final Order, the Prepetition Lender shall be entitled to apply the payments or

proceeds of the Prepetition Collateral in accordance with the provisions of the Prepetition Credit

Documents, and in no event shall the Prepetition Lender be subject to the equitable doctrine of

“marshalling” or any other similar doctrine with respect to any of the Prepetition Collateral.

                 21.   Preservation of Rights Granted under this Interim Order.

                 a.    The Adequate Protection Liens shall not be subject or junior to any lien or

security interest that is avoided and preserved for the benefit of the Debtor’s estate under section

551 of the Bankruptcy Code.

                 b.    Notwithstanding any order dismissing the chapter 11 case under section

1112 of the Bankruptcy Code or otherwise entered at any time, (x) the Adequate Protection

Superpriority Claims, the other administrative claims granted pursuant to this Interim Order and

the Adequate Protection Liens shall continue in full force and effect and, except as agreed to in

writing by the Prepetition Lender, shall maintain its priorities as provided in this Interim Order

until all adequate protection obligations shall have been paid and satisfied in full in cash (and

such Adequate Protection Superpriority Claims, the other administrative claims granted pursuant



01:25194015.1                                    28
US-DOCS\110406575.6
               Case 19-12051-MFW             Doc 38    Filed 09/18/19     Page 29 of 32



to this Interim Order and the Adequate Protection Liens shall, notwithstanding such dismissal,

remain binding on all parties in interest); and (y) the Court shall retain jurisdiction,

notwithstanding such dismissal, for the purposes of enforcing the claims, liens and security

interests referred to in clause (x) above.

                 c.    Except as expressly provided in this Interim Order, the Adequate

Protection Liens, the Adequate Protection Superpriority Claims, the other administrative claims

granted pursuant to this Interim Order and all other rights and remedies of the Prepetition Lender

granted by the provisions of this Interim Order shall survive, and shall not be modified, impaired

or discharged by (i) the entry of an order converting either of the chapter 11 case to a case under

chapter 7, dismissing the chapter 11 case or by any other act or omission, (ii) the entry of an

order approving the sale of any Prepetition Collateral or the collateral securing the Adequate

Protection Liens pursuant to section 363(b) of the Bankruptcy Code or (iii) the entry of an order

confirming a plan of reorganization in the chapter 11 case and, pursuant to section 1141(d)(4) of

the Bankruptcy Code, the Debtor has waived any discharge as to any remaining adequate

protection obligations. The terms and provisions of this Interim Order shall continue in the

chapter 11 case or in any superseding chapter 7 case under the Bankruptcy Code. The Adequate

Protection Liens, the Adequate Protection Superpriority Claims, the other administrative claims

granted pursuant to this Interim Order and all other rights and remedies of the Prepetition Lender

granted by the provisions of this Interim Order shall continue in full force and effect until all

adequate protection obligations are indefeasibly paid in full, in cash.

                 22.   Proofs of Claim. The Prepetition Lender shall not be required to file a

proof of claim in the chapter 11 case or a successor case in respect of the Prepetition Loan

Obligations, and the Debtor’s Stipulations in paragraph A herein shall be deemed to constitute a



01:25194015.1                                     29
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38       Filed 09/18/19   Page 30 of 32



timely filed proof of claim against the Debtor. Any order entered by the Court in relation to the

establishment of a bar date for any claim (including without limitation, administrative claims) in

this chapter 11 case or a successor case shall not apply to the Prepetition Lender with respect to

the Prepetition Loan Obligations. Notwithstanding the foregoing, the Prepetition Lender is

hereby authorized and entitled, in its sole discretion, but not required, to file (and amend and/or

supplement, as it sees fit) a proof of claim for any claims arising from the applicable Prepetition

Credit Documents.

                 23.   Credit Bidding. Subject to and effective upon entry of the Final Order, the

Prepetition Lender shall have the right to credit bid, up to the full amount of its secured claim in

any sale of the Prepetition Collateral or the collateral securing the Adequate Protection Liens as

provided for in section 363(k) of the Bankruptcy Code, without the need for further Court order

authorizing the same and whether any such sale is effectuated through sections 363(k) or 1129(b)

of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or

otherwise.

                 24.   Insurance.   At all times the Debtor shall maintain casualty and loss

insurance coverage for the Prepetition Collateral on substantially the same basis as maintained

prior to the Petition Date.

                 25.   Findings of Fact and Conclusions of Law.          This Interim Order shall

constitute findings of fact and conclusions of law and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon the entry thereof. To the extent that any

findings of fact are determined to be conclusions of law, such findings of fact shall be adopted as

such; and to the extent that any conclusions of law are determined to be findings of fact, such

conclusions of law shall be adopted as such.



01:25194015.1                                   30
US-DOCS\110406575.6
               Case 19-12051-MFW        Doc 38       Filed 09/18/19   Page 31 of 32



                 26.   Final Hearing. A hearing to consider entry of an order granting the relief

requested in the Motion on a final basis shall be held on October 15, 2019, at 11:30 a.m.

(Eastern Time) and any objections or responses to the Motion shall be in writing, filed with this

Court, and served upon (a) the proposed attorneys for the Debtor, (i) Latham & Watkins LLP,

355 South Grand Avenue, Suite 100, Los Angeles, California 90071 (Attn: Peter M. Gilhuly and

Ted A. Dillman), and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North

King Street, Wilmington, Delaware 19801 (Attn:           Michael R. Nestor and Kara Hammond

Coyle); (b) the Office of the United States Trustee for the District of Delaware, 844 N. King

Street, Wilmington, Delaware 19801 (Attn:         Linda Richenderfer); and (c) counsel to the

Prepetition Lender, Sheppard, Mullin, Richter & Hampton LLP, Four Embarcadero Center, 17th

Floor, San Francisco, CA 94111 (Attn: Ori Katz) so as to be received by no later than 4:00 p.m.

(Eastern Time) on October 8, 2019.

                 27.   Order Effective Upon Entry. The Debtor is authorized and empowered to

take all actions necessary to implement the relief granted in this Interim Order. The terms and

conditions of this Interim Order shall be immediately effective and enforceable upon its entry.

                 28.   Notice of Interim Order. The Debtor is directed to immediately serve a

copy of this Interim Order by first class mail, postage prepaid, on counsel for the Prepetition

Lender, the Debtor’s 20 largest unsecured creditors, and the United States Trustee, which service

shall constitute adequate and proper notice of the Final Hearing.

                 29.   Retention of Jurisdiction. This Court retains jurisdiction with respect to

all matters arising from or related to the implementation of this Interim Order.

                 30.   The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

                 31.   The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.



01:25194015.1                                   31
US-DOCS\110406575.6
               Case 19-12051-MFW       Doc 38      Filed 09/18/19   Page 32 of 32



                 32.   Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this

Interim Order shall be effective and enforceable immediately upon entry hereof.




       Dated: September 18th, 2019                    MARY F. WALRATH
       Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
01:25194015.1                                 32
US-DOCS\110406575.6
